Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-06-2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,6,9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins ( US 4839995 A) in view of King (US 9463546 B1).
Regarding claim 1,Hutchins teaches 
a backing pad (abrading pad 18, figure 1-6), wherein a lower surface of the backing pad comprises at least one opening wherein the at least one opening is adapted to receive a fixing member (col 4 lines 65-68; col 5 lines 1-5, figures 2), wherein the backing pad further comprises an air inlet conduit (air flow chamber 41, figure 6; col 3 lines 19-25) for conducting air in a plane parallel to an abrading surface, and an air inlet opening (passage 48, figure 2) for conducting air in a plane perpendicular to the abrading surface, wherein the air inlet conduit and the air inlet opening are configured to conduct air to the abrading surface (abstract , and col 7 lines 5 -10)
an additional layer (cushion 42, figure 2) adapted to be attached to the backing pad, wherein the additional layer comprises an upper surface, a lower surface and at least one opening which extends through the additional layer, and the additional layer is attached to the backing pad with at least one fixing member (col 5 lines 5 -10), wherein wherein the at least one fixing member is of screw, snap hook or expanding type (col 5 lines 5-10), and
an abrading article (sandpaper sheet 19b, figure 9)  adapted to be attached to the additional layer.
Hutchins fails to explicitly disclose at least one fixing member is hollow in its longitudinal direction in order to transport debris with air through the at least one fixing member.
King discloses a floor grinder that has hollow fixing member within the apparatus (hollow bolts, abstract)  that allows air go through it. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Hutchins to include the teachings of King to modify fixing member to be hollow to allow debris with air to go through. This modification would be fixing member to be to connect components within backing pad while allowing dirt and debris to be suction through it making easier for debris with air to move through the backing pad. 
Regarding claim 3, modified Hutchins teaches wherein the additional layer is attached to the backing pad with one fixing member arranged in  a center of the backing pad (see bolt 66, figure 2).
Regarding claim 6, modified Hutchins teaches  additional layer comprises an intermediate layer between the upper surface and the lower surface (47, figure 2) of the additional layer (flexible horizontal bottom sheet 45, figure 2).
Regarding claim 9, modified Hutchins teaches a suction conduit formed by the at least one opening of the additional layer (abstract, col 1 lines 38-58) and an additional opening of a cover plate of the backing pad (metal reinforcing plate 39, figure 2).
Regarding claim 10, modified Hutchins teaches an abrading apparatus, wherein the abrading system further comprises a backing pad arrangement according to claim 1 (see abstract, figures 1-6).
Regarding claim 11, modified Hutchins teaches a debris extractor system adapted to provide suction pressure and to remove debris formed during abrading work (col 2 lines 24-50)
Regarding claim 12, modified Hutchins teaches the debris extractor system is arranged to guide debris away from the additional layer and an abrading surface. (col 2 lines 24-50).
Regarding claim 13, modified Hutchins the additional layer, the abrading article, the backing pad, the at least one fixing member, at least one opening of the additional layer, at least one opening of the abrading article, [[and]] or at least one opening of a cover plate of the backing pad (col 2 lines 24-50, col 3 lines 55-65)
Regarding claim 14, modified Hutchins wherein at least one opening of the additional layer (see figure 2), and at least one opening of the cover plate of the backing pad (see additional opening 80,figure 2) are connected in order to form at least one conduit.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchins ( US 4839995 A) in view of King (US 9463546 B1) further in view of De (US2573411A).
Regarding claim 2, Hutchins as modified by King in claim 1 teaches all limitations stated above expect the additional layer is attached to the backing pad with two or more fixing members.
De teaches abrasive backing pad where additional layer (figure 3) is attached to the backing pad with two or more fixing members (bolt 68, figure 4).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Hutchins to include the teachings of De so that there is two or more fixing members to attach additional layer. This modification would ensure additional layer is securely attached to the backing pad. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723